Citation Nr: 1748655	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 2005 for the award of service connection for migraine headaches, to include on the basis of clear and unmistakable evidence (CUE).

2.  Entitlement to a rating in excess of 30 percent for migraine headaches, to include on the basis of CUE.

3.  Entitlement to a rating in excess of 30 percent for tinea versicolor.

4.  Entitlement to service connection for right lumbar radiculopathy, to include as secondary to service-connected degenerative disc disease (DDD).

5.  Entitlement to service connection for left lumbar radiculopathy, to include as secondary to service-connected DDD.

6.  Entitlement to service connection for vertigo, to include as secondary to service-connected migraine headaches.
7.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to January 1993.

The claims for an earlier effective date and higher rating for tinea versicolor come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 and the CUE issues come before the Board on appeal from a rating decision issued in November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded an April 2017 RO hearing before the undersigned Veterans Law Judge (VLJ).  

To the extent that relevant medical evidence associated with the claims file after the issuance of the most recent statement of the case (SOC) adjudicating the claims decided herein, the ratings assigned are the maximum schedular ratings available and are the ratings for which the Veteran asked in his appeal.  No relevant evidence has been submitted since the most recent SOC adjudicating procedural issues such as CUE.

The service connection claims noted above are addressed in the REMAND section below and are REMANDED to the RO.

In addition to the claims addressed in this decision, the Veteran's claims for increased ratings for peripheral vascular disease of the left and right lower extremities have also been on appeal to the Board.  As the Veteran testified regarding these issues before another VLJ, these claims will be addressed in a separate decision when in order.


FINDINGS OF FACT

1.  The Veteran did not appeal the July 2009 rating decision granting service connection for migraine headaches, rated as 30 percent disabling effective September 13, 2005.

2.  There was no CUE in the July 2009 rating decision that determined that VA first received a claim for migraine headaches on September 13, 2005.

3.  There was no CUE in the July 2009 rating decision that determined that a 30 percent rating was warranted for headaches.

4.  Since November 12, 2010, it is at least as likely as not that the Veteran's severe prostrating migraine headaches, which he experiences approximately once per week, have resulted in severe economic inadaptability.

5.  The Veteran filed a claim for increase rating for tinea versicolor on February 5, 2009, at which time and since the Veteran's tinea versicolor has covered a significant portion of his body and, at least at some points during the period, has required systemic immunosuppressant for treatment.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision granting service connection for migraine headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The July 2009 rating decision assigning an effective date of September 13, 2005, for the award of service connection for migraine headaches was not the product of CUE.  38 U.S.C.A. §§ 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2016).

3.  The July 2009 rating decision assigning a 30 percent rating for migraine headaches was not the product of CUE.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105, 4.124a, Diagnostic Code (DC) 8100 (2016).

4.  Since November 12, 2010, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8100 (2016).

5.  Since filing a claim for increased rating on February 5, 2009, the criteria for a 60 percent rating for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DCs 7806, 7820 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).
CUE-General Legal Criteria and Background

Once a rating decision is final, a challenge to the effective date or rating assigned may only be entertained on the basis of CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  From the date of notification of an RO decision, the claimant has one year to submit new evidence or to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302.  In this regard, the decision becomes final if the Veteran does not express disagreement with or new relevant evidence is not associated with the claims file within one year of the mailing of the rating decision to the Veteran.  38 C.F.R. § 20.302.

The Veteran was granted service connection for migraine headaches rated as 30 percent disabling effective September 13, 2005 in the July 2009 rating decision.  He received notice of the decision in correspondence mailed in August 2009.  Thereafter, though many submissions were associated with the claims file with regard to other claims being pursued, the Veteran did not note disagreement with the decision until the filing of the CUE requests in October 2014.  Thus, the July 2009 rating decision is final, and the Veteran may only challenge the rating and effective date assigned on the basis of CUE.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question.  Id.   Simply to contend CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  More succinctly, CUE is an error which undebatable.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior decision is based on the record and law that existed when that decision was made.  See Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 43; Russell, 3 Vet. App. at 313-14.  See also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Revision of a decision on the grounds of CUE is warranted only when there has been an error in the adjudication of the claim that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See, e.g., 38 C.F.R. § 20.1403(c) (pertaining to CUE in Board decisions).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE-Effective Date Headaches

The contention for this issue is that the RO erred in the July 2009 rating decision when it did not determine that the Veteran had a pending unadjudicated claim, filed on July 22, 1993, and that he is entitled to an effective date of January 5, 1993, the day he separated from service.  For Veterans filing within one year after their separation from service, the effective date of an award based on an original claim is the day following separation from service, assuming that service connection was found on a direct basis, otherwise the effective date assigned will typically be the date the claim was filed or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  

VA received a claim of service connection for pericardium, heart on January 12, 1993.  There is no mention in this application of a claim for migraine headaches.  On July 22, 1993, there is a request for a general medical examination, orthopedic examination, and a neurological examination.  Noted under other disabilities are migraine headaches, atypical chest pain, hypertension, leg cramps, and residuals of the left middle finger.  A December 23, 1993 "Authorization for Fee Outpatient Medical Services" is to the same effect.  The Veteran asserts that these documents constitute claims of service connection for migraine headaches, or at least is evidence of a pending claim for migraine headaches.  These examinations were never scheduled because VA was unable to contact the Veteran at that time.

A rating decision granting service connection for hypertension, resolving the pending pericardium, heart claim was issued in December 1993.  No other issues were addressed.  With VA still unable to contact the Veteran at his current address, the Veteran later inquired about his claim.  The Board notes that the Veteran expressed his inquiry in the singular, implying that there was only one claim then pending before VA, the claim of service connection for pericardium, heart.  After this inquiry, VA informed him that he was not awarded compensation for his service-connected hypertension, which at that time had been assigned a noncompensable rating.

Though the Veteran pursued other claims before VA, nothing regarding his migraine headaches was received until his claim filed on September 13, 2005.

A document in the claims file, presumably a memorandum associated by the RO, states:

An examination was erroneously ordered on July 22, 1993, for migraine headaches, chest pain, hypertension, leg cramps, and left middle finger.  There is no evidence or application in the electronic folder or the temporary folder to warrant the exams for migraine headaches, leg cramps, and left middle finger.  Therefore, the Regional Office feels these exams were requested in error.  On July 19, 1993, [the Veteran] requests a status on his claim he filed in January 1993.  On March 23, 2005, [the Veteran] again inquires as to the result of his claim for chest pains submitted in January 1993.  These items support that the exam for the other conditions were requested in error.  

"Correspondence" dated October 27, 2014 (emphasis added).  The earlier effective date on the basis of CUE was then denied by the RO.

The Board agrees that an effective date of September 13, 2005, the date on which the Veteran filed his claim of service connection for migraine headaches, was not a result of CUE.  Although a neurological examination was ordered in 1993, and a notation of migraine headaches was on the form ordering the examination, this does not mean that a claim of service connection for migraine headaches was necessarily pending at that time.  And any reference to treatment does in and of itself constitute an informal claim.  See 38 C.F.R. § 3.155; See Brannon v. West, 12 Vet. App. 32, 35 (1998) (noting that "[t]he mere presence of the medical evidence does not establish an intent on the part of the veteran to seek secondary service connection").  Further, in December 1993 when the Veteran inquired about his pending claim, he did so in the singular, not the plural, implying that there was only one claim-the claim for service connection for the heart pending before VA, and not other claims for migraine headaches, leg cramps, or the left middle finger.  Were all these claims pending before VA at that time, the Veteran would have inquired about his pending claims, not a singular claim.  Further, the RO's conclusion, after reviewing the claims file was that the examination was erroneously ordered.  Thus, the Board finds that it was not clear and undebatable that there was no pending claim of service connection for migraine headaches filed either in July or December 1993.  Thus, the Board does find CUE in the July 2009 rating decision in the assignment of the effective date of the award of service connection for migraine headaches.

The Veteran has alternatively asserted that an effective date of March 25, 2005 should be assigned.  However, there is no showing of CUE by not establishing this as the effective date.  On March 23, 2005, VA received a filing that explicitly mentions the Veteran's heart conditions and obstructive sleep apnea.  The Veteran has requested that his "case for Veterans Disability be reopened" and referenced the 1993 application for disability.  However, as in 1993 it is not undebatable that there was a pending claim for migraine headaches, there was no claim for migraine headaches to reopen.  Thus, nothing in this filing explicitly or implicitly referenced migraine headaches, and this filing is not a claim of service connection for migraine headaches.  Therefore, the Board finds there was no CUE that an effective date of September 13, 2005 was assigned for grant of service connection for migraine headaches on this theory as well.

Migraine Headaches Rating, to Include CUE

At the Board hearing in this case, the Veteran argued that he should be assigned a higher rating for his migraine headaches, effective January 5, 1993.  As noted above, an effective date prior to September 13, 2005 is not warranted, and the Board cannot assign a rating prior to this date.  Further, because the July 2009 rating decision assigning the 30 percent rating is final, the rating assigned can only be challenged on the basis of CUE from September 13, 2005 until the November 12, 2010 claim for increase was received.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.124a, DC 8100 pertaining to migraines, a 50 percent rating requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability. A 30 percent rating requires headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  

Private treatment records show post-service treatment for migraines.  In June 2009, the Veteran was afforded a VA examination of his headaches.  The Veteran reported that he gets headaches every 2-3 days, or roughly 6-8 per month with six episodes that are severe and incapacitating.  These more severe headaches last 2-3 days and he will spend about 12 hours per day sleeping in a large dark closet in his house.  He experiences sensitivity to light, sound, nausea, and vomiting during these times.  He also has milder headaches each month as well that last 4-6 hours.  He had missed 25 days of work in the past six months due to migraines, about 4 days per month on average.  Medication has not decreased the frequency or intensity of the migraines.

With regard to the period from September 2005 until November 12, 2010, the question is whether it is undebatable that the Veteran's six prostrating migraines per month constitute frequent completely prostrating attacks productive of severe economic inadaptability.  

The Board does not doubt, nor does the Board think anyone would, that the prostrating nature of the attacks and finds that they more closely approximate very frequent and prolonged attacks rather than monthly attacks.

However, the 50 percent criteria include a requirement that the attacks are productive of severe economic inadaptability which markedly distinguishes the 50 percent rating from the 30 percent rating.  The Board does not find it undebatable that the prostrating attacks are conducive of severe economic inadaptability as the record demonstrates that the Veteran is still working and there is no indication that the Veteran's missed work has resulted in loss of pay or other economic consequences.  But see Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004) (noting that "severe economic inadaptability" does not mean that a claimant be completely unable to work).  As the issue of CUE must be examined based on the evidence in the record at the time, the Board finds it debatable whether the Veteran's migraines were conductive of severe economic inadaptability.  Therefore, the Board will deny the CUE motion as to the rating assigned prior to November 12, 2010.

The Board will liberally interpret the Veteran's claim and argument regarding the rating assigned for migraine headaches to include a claim on the merits for that portion for which a claim for an increased rating can be addressed-i.e., the period from November 12, 2010 onward.  At the April 2017 Board hearing, the Veteran indicated that his migraine headache symptoms have been consistent, as reflected in the June 2009 examination and other medical evidence of record.  Applying the much lower equipoise standard, the Board finds that a 50 percent rating from November 12, 2010 is warranted given the frequent severe prostrating migraines the Veteran experiences along with the amount of work he has reported missing after reasonable doubt is resolved in his favor, which is the maximum schedular rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3

Increased Rating for Tinea Versicolor

Although stated as a claim for an earlier effective date, the Veteran made clear at the hearing he is only interested in an increased rating for his tinea versicolor.  Transcript at 5 ("So we want it for the 60 percent on that date forward" with that date referring to April 26, 2006, the current effective date for service connection for tinea versicolor."). 

With regard to the period currently on appeal, the Veteran was granted service connection for tinea versicolor in May 8, 2007 rating decision assigning a 10 percent rating effective April 26, 2006.  He was informed of the decision later that month.  Though there is a copy of his "claim to reopen" service connection for a skin condition, received by VA on April 26, 2006, nothing further regarding his tinea versicolor rating was received until February 5, 2009, the date from which he has been awarded a 30 percent rating for tinea versicolor.  Based on the rules of finality, as noted above, the May 2007 rating decision is final, and a claim on the merits may only be assessed from February 5, 2009.  38 C.F.R. § 3.400(o).  

The Veteran has not requested CUE in the May 2007 decision, and the issue has not been adjudicated by the RO.  Therefore, should he wish to challenge the effective date or rating assigned, he should file the proper motion with the RO.  See Rudd, 20 Vet. App. at 300 (holding that there are no freestanding effective date claims).  

With regard to the regard to the period since February 5, 2009, the Veteran's tinea versicolor is currently rated under DCs 7820 and 7806.  DC 7820, the rating code for infections of the skin not listed elsewhere, directs VA to rate under DCs 7800-7806.  The Veteran is already in receipt of a 30 percent rating for tinea versicolor and, in this decision the Board will grant a 60 percent rating for the entire period under DC 7806.  Therefore, relevant to the decision, under DC 7806 a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating under is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Pursuant to the recent decision of the United States Court of Appeals for the Veteran Circuit, for purposes of DC 7806 systemic therapy does not typically include the use of topical cream, even if the topical cream is a corticosteroid.  Johnson v. Shulkin, 862 F.3d 1351, 1355 (Fed. Cir. 2017).

A higher 80 percent rating is also available under DC 7800 for severe disfigurement to the head, face, or neck not indicated by the evidence of record as outlined below.

The Veteran was afforded a VA examination of his tinea versicolor in August 2009.  The Veteran reported the hands, neck, back, arm, and chest, but not the face or head as being affected.  Specifically, he reported that these areas are itchy.  For the prior four years, the Veteran had been on triamcinolone, a topical corticosteroid, twice per day.  He also had used Dermacyn, a topical immunosuppressant, and hydroxyzine, a systemic immunosuppressant, three times per day for two years.  He noted that he cannot stay in the sun too long during the work day and must wear loose-fitting clothing, and the hydroxyzine make him sleepy.  The examiner noted tinea versicolor on the Veteran's trunk and shoulders, covering no exposed areas, but 30 percent of total body area described as large patches with adherent fine scales of varying colors of brown and white covering the whole trunk, front of the trunk, neck, and shoulders.

In his April 2010 substantive appeal, the Veteran reported that his eyelids, eyebrows, and eyelashes itch constantly.  While the Veteran is competent to report these symptoms, there is no indication of scarring, rash, or deformity on the eyelids reported in any of the medical evidence, including examinations, of record, which the Board finds more probative as to the nature and severity of the Veteran's tinea versicolor.  Further, there is no indication that this constant itchiness has resulted in disfigurement to the head, neck, or face.

In March 2011, the Veteran was afforded another VA examination.  The examiner noted eczema and tinea.  The disease was said to involve the head, face, hands, neck, scalp, eyelid, back, and thigh.  The examiner noted treatment with Selenium Sulphur shampoo and Dermacerin daily.  The Veteran stated that he found working difficult with these symptoms; however, there is no reason to think he is unemployed or in marginal employment as a result of this, other, or a combination of service-connected disabilities prior to September 22, 2011, the date on which he received a 100 percent combined rating.

An earlier treatment record outside of the claims period on appeal from one of the Veteran's private clinician notes that the Veteran's tinea versicolor covered 50 percent of his body.

The Board finds that for the entire appellate period-i.e., since February 5, 2009-a higher 60 percent rating is warranted.  At least for a time, the Veteran's tinea versicolor required systemic therapy-namely, an immunosuppressant injection.  At the April 2017 hearing, the Veteran noted that he has received injections to treat his tinea versicolor.  The latest VA examination indicates that tinea versicolor covers 30 percent of his body.  A private clinician also indicated that tinea versicolor covers 50 percent of the body.  Further, it appears that the disability has flare-ups.  Thus, the examinations showing only small portion of his body being affected are not useful in rating the disability.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Therefore, the most probative evidence of record are the examination reports showing that major portions of the Veteran's body are affected.  As a result, the Board finds that at least 30 percent of the Veteran's body, and probably more than 40 percent during a flare-up, is affected by the condition, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, Board concludes that the Veteran's disability more nearly approximates the criteria for a 60 percent rating, which is the maximum schedular rating under DC 7806.  See 38 C.F.R. § 4.7.


ORDER

Revision or reversal of the July 2009 rating decision assigning an effective date of September 13, 2005 for the award of service connection for migraine headaches on the basis of CUE is denied.

Revision or reversal of the July 2009 rating decision assigning a rating of 30 percent for migraine headaches on the basis of CUE is denied.

Since November 12, 2010, a rating of 50 percent for migraine headaches is warranted, subject to the laws and regulations governing the payment of monetary benefits.

Since February 5, 2009, a rating of 60 percent for tinea versicolor is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a May 2016 rating decision, the RO denied service connection for incontinence, left and right lumbar radiculopathy, benign paroxysmal positional vertigo (vertigo), and diabetes mellitus type II.  In a March 2017, the Veteran filed an NOD with all of these issues, except incontinence.  No SOC adjudicating these claims has been issued.  As a result, the Board must remand these issues for a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

Issue the Veteran an SOC with respect to the issues of service connection for right and left lumbar radiculopathy, vertigo, and diabetes mellitus, type II.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


